LYDECKER DIAZ

Robert J. Pariser, Esq.

Michael I. Goldman, Esq.

200 Broadhollow Road, Suite 207
Melville, NeW York 1174'7
Telephone: (631) 390-8365
Attorneys for Defendant

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BRIAN FISCHLER, Individually and on

 

 

behalf of all other persons similarly : Civil Action No. 1:18-cv-12386
situated, :
. STIPULATION EXTENDING
Plaintiff, : TIME TO ANSWER OR MOVE
vs.

JUST AN OVEN CORP., d/b/a F rank
Restaurant,

Defendant.

 

It is hereby stipulated and agreed by and between Plaintiff Brian Fischler, Individually and
on behalf of all other persons similarly situated, and Defendant Just An Oven Corp., d/b/a Franl<

Restaurant, that the time period Within Which Defendant may serve and file a responsive pleading

or otherwise move as to the Complaint is hereby extended until March 29, 2019.

LIPSKY LOWE LLP LYDECKER DIAZ
Az‘tor or lman Attomeysfor Defendam‘

By: M%"”_-___`

Christopher H. LoWe Esq. Michael I. Goldman, Esq.

    

 

 

Dated: February 28, 2019

SO ORDERED

 

 

